Citation Nr: 0741017	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  07-13 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for multi-level 
degenerative and facet joint disease with moderate stenosis 
and multi-level nerve root impingement.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney-
at-law


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

Good cause having been shown, namely the veteran's advanced 
age, a motion to advance this case on the Board's docket was 
granted by the Board on December 10, 2007.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current back disorder is a 
result of his work as a heavy equipment operator during 
active service.  He states that he began experiencing back 
pain within a few years of discharge, and that sustained no 
injuries to his back after service.  Therefore, the veteran 
claims that service connection for a back disorder is 
warranted.  The Board determines that a remand is necessary 
for further development of the record.

The Board observes that the veteran indicated in an unrelated 
November 2002 claim that he is receiving Social Security 
Administration (SSA) benefits.  These records are not 
associated with the claims file.  When VA has notice prior to 
the issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); 
Baker v. West, 11 Vet. App. 163, 169 (1998).  Hence, a remand 
is required to allow VA to fulfill its duty to assist by 
obtaining these outstanding, relevant records.
Accordingly, the case is REMANDED for the following action:

1.	Records relevant to any SSA disability 
benefits, the veteran may receive 
should be obtained from the SSA.

2.	After completing the above action and 
any other development that may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the April 2007 statement 
of the case.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



